         Case 5:20-cv-00453-MTT Document 4 Filed 11/23/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

ASHLEY DIAMOND

                           Plaintiff,

             v.

TIMOTHY WARD, et al.,
                           Defendants.

      PLAINTIFF’S CERTIFICATE OF INTERESTED PERSONS AND
              CORPORATE DISCLOSURE STATEMENT

      Pursuant to Local Rule 3.3 and Federal Rule of Civil Procedure 7.1, Plaintiff

files this Certificate of Interested Persons and Corporate Disclosure Statement,

stating as follows:

      (1)    The undersigned counsel of record for a party to this action certifies

that the following is a full and complete list of all parties in this action, including

any parent corporation and any publicly held corporation that owns 10% or more

of the stock of a party:

      Plaintiff:      Ashley Diamond

      Defendants: Timothy Ward
                  Sharon Lewis
                  Javel Jackson
                  Ahmed Holt
                  Robert Toole
                  Benjamin Ford
                  Jack Sauls


                                            1
         Case 5:20-cv-00453-MTT Document 4 Filed 11/23/20 Page 2 of 3




                    Brooks Benton
                    Grace Atchison
                    LaChesha Smith
                    Aretha Smith
                    Rodney Jackson


      (2)    The undersigned further certifies that the following is a full and

complete list of other persons, associations, firms, partnerships, or corporations

having either a financial interest in or other interest which could be substantially

affected by the outcome of this particular case:

N/A

      (3)    The undersigned further certifies that the following is a full and

complete list of all persons serving as attorneys for the parties in this proceeding:

      For Plaintiff:      Elizabeth Littrell
                          Chinyere Ezie
                          Tyler Rose Clemons
                          Maya G. Rajaratnam

      For Defendants:     Christopher M. Carr, Attorney General for the State of
                          Georgia
                          Jennifer Ammons, General Counsel for Georgia
                          Department of Corrections


Submitted this 23rd day of November, 2020.




                                           2
Case 5:20-cv-00453-MTT Document 4 Filed 11/23/20 Page 3 of 3




                              /s/ Elizabeth Littrell
                              Elizabeth Littrell, Ga. Bar No. 454949
                              Southern Poverty Law Center
                              P.O. Box 1287
                              Decatur, GA 30031
                              Phone: (404) 221-5876
                              Fax: (404) 221-5857
                              Email: beth.littrell@splcenter.org

                              On Behalf of Counsel for Plaintiff




                             3
